This Office Action is in response to the amendment filed on September 30, 2022. 

Claims 1-3, 5, 6, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (already of record United States Patent 10,923,657) together with newly cited Lee (United States Patent 11,271,156).
Chan discloses both a “conventional” RRAM device and its inventive RRAM device.  See Chan at the paragraph bridging columns 17 and 18.  The difference between what Chan describes as a “conventional” RRAM device and its inventive RRAM device is the “conventional” RRAM device’s select diode does not have dielectric layers between its threshold switching material and its electrodes, while Chan’s inventive RRAM device’s select diode has dielectric layers between its threshold switching material and its electrodes.  Chan’s complete inventive RRAM device, including the select diode with dielectric layers between its threshold switching material and its electrodes, is illustrated in Fig. 1B.  What Chan discloses as a “conventional” RRAM device is Fig. 1B without dielectric layers 108 and 112 (hereafter Fig. 1B’s “conventional” part).
As to independent claim 1, Chan discloses a “conventional” resistive random access memory (RRAM) device (see the entire patent, including the Fig. 10 disclosure together with Fig. 1B’s “conventional” part [i.e., Fig. 1B without dielectric layers 108 and 112]), comprising:  a substrate (column 4, lines 31-44); a RRAM storage cell, including:  a first electrode 104/106 located in a first metal layer above the substrate; a resistive switching material layer 116’ (paragraph bridging column 10-11) adjacent to the first electrode; and a second electrode 114 adjacent to the resistive switching material layer; and a diode adjacent to the RRAM storage cell (Fig. 10), including:  the second electrode 114 shared with the RRAM storage cell; a semiconductor layer 110’ (column 7, line 35 through column 8, line 21, and column 14, lines 16-35) adjacent to the second electrode; and a third electrode 118/120 located in a second metal layer above the substrate.
The difference between claim 1 and Chan is claim 1’s diode semiconductor layer comprises a transition metal oxide, while Chan’s diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state” (column 7, lines 35-39).
Lee teaches that transition metal oxide is a known variable resistance material (column 5, lines 7-15).
It would have been obvious to one skilled in the art to form Chan’s diode semiconductor layer of a transition metal oxide, because Chan discloses that its diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state,” and Lee teaches that transition metal oxide is a known variable resistance material.
As to dependent claim 2, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 3, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 5, Chan’s resistive switching material layer 116’, or the semiconductor layer 110’ has a thickness in a range of about 1-20 nm (sentence bridging columns 17-18).
As to dependent claim 6, Chan’s first electrode 104/106, second electrode 114, and third electrode 118/120 are of a shape selected from a group consisting of a rectangular shape, a square shape, an oval shape, a circular shape, a triangular shape, a staircase shape, a trapezoid shape, and a polygon shape.
As to dependent claim 9, Chan’s first electrode 104/106 is a bit line of a RRAM array, and the third electrode 118/120 is a word line of the RRAM array (column 4, lines 6-9).
As to dependent claim 10, Chan’s substrate is a bulk substrate or a silicon-on-insulator (SOI) substrate (column 4, lines 31-44).
As to dependent claim 11, Chan’s first electrode 104/106, second electrode 114, or third electrode 118/120 includes a material selected from a group consisting of germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), and an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAIN, iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAIN, TiW, or InAlO (column 4, lines 12-21, column 10, lines 9-21, and column 11, lines 18-32).
As to independent claim 12, Chan discloses a “conventional” resistive random access memory (RRAM) array (see the entire patent, including the Fig. 7 disclosure together with the Fig. 10 disclosure and Fig. 1B’s “conventional” part [i.e., Fig. 1B without dielectric layers 108 and 112]), comprising:  a plurality of RRAM memory cells, wherein a RRAM memory cell 101 of the plurality of RRAM memory cells includes a diode and a RRAM storage cell and is coupled to a bit line 120 and a word line 104; wherein the RRAM storage cell 101 includes:  a first electrode 106 located in a first metal layer above a substrate (column 4, lines 31-44), wherein the first electrode is coupled to the bit line; a resistive switching material layer 116 adjacent to the first electrode; and a second electrode 114 adjacent to the resistive switching material layer; the diode is adjacent to the RRAM storage cell and includes:  the second electrode 114 shared with the RRAM storage cell; a semiconductor layer 110’ adjacent to the second electrode; and a third electrode 118 located in a second metal layer above the substrate, wherein the third electrode is coupled to the word line of the RRAM array.
The difference between claim 12 and Chan is claim 12’s diode semiconductor layer comprises a transition metal oxide, while Chan’s diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state” (column 7, lines 35-39).
Lee teaches that transition metal oxide is a known variable resistance material (column 5, lines 7-15).
It would have been obvious to one skilled in the art to form Chan’s diode semiconductor layer of a transition metal oxide, because Chan discloses that its diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state,” and Lee teaches that transition metal oxide is a known variable resistance material.
As to dependent claim 13, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 15, Chan’s first electrode 104/106, second electrode 114, or third electrode 118/120 includes a material selected from a group consisting of germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), and an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAIN, iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAIN, TiW, or InAlO (column 4, lines 12-21, column 10, lines 9-21, and column 11, lines 18-32).
As to dependent claim 16, Chan’s resistive switching material layer 116’, or the semiconductor layer 110’ has a thickness in a range of about 1-20 nm (sentence bridging columns 17-18).
As to independent claim 17, Chan discloses a method for forming a “conventional” resistive random access memory (RRAM) device (see the entire patent, including the Fig. 10 disclosure together with Fig. 1B’s “conventional” part [i.e., Fig. 1B without dielectric layers 108 and 112]), the method comprising:  forming a first electrode 106 located in a first metal layer above a substrate (column 4, lines 31-44); forming a resistive switching material layer 116’ adjacent to the first electrode; and forming a second electrode 114 adjacent to the resistive switching material layer, wherein the first electrode, the resistive switching material layer, and the second electrode form a RRAM storage cell; forming a semiconductor layer 110’ adjacent to the second electrode 114; and forming a third electrode 118 located in a second metal layer above the substrate, wherein the second electrode, the semiconductor layer, and the third electrode form a diode.
The difference between claim 17 and Chan is claim 17’s diode semiconductor layer comprises a transition metal oxide, while Chan’s diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state” (column 7, lines 35-39).
Lee teaches that transition metal oxide is a known variable resistance material (column 5, lines 7-15).
It would have been obvious to one skilled in the art to form Chan’s diode semiconductor layer of a transition metal oxide, because Chan discloses that its diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state,” and Lee teaches that transition metal oxide is a known variable resistance material.
As to dependent claim 18, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 19, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).

Claims 1-3, 6-8, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kau (already of record United States Patent Application Publication 2013/0256624) together with Lee (cited above).
As to independent claim 1, Kau discloses a resistive random access memory (RRAM) device (see the entire reference, including the Fig. 1 disclosure), comprising:  a substrate (paragraph [0001]); a RRAM storage cell 100a, including:  a first electrode 102/106 located in a first metal layer above the substrate; a resistive switching material layer 108 (page 1, paragraphs [0014-0016]) adjacent to the first electrode; and a second electrode 111 adjacent to the resistive switching material layer; and a diode 100b (paragraph [0017]’s penultimate sentence) adjacent to the RRAM storage cell, including:  the second electrode 111 shared with the RRAM storage cell; a semiconductor layer 114 (paragraph [0017]) adjacent to the second electrode; and a third electrode 116/104 located in a second metal layer above the substrate.
The difference between claim 1 and Kau is claim 1’s diode semiconductor layer comprises a transition metal oxide.
Lee teaches that a RRAM device diode’s semiconductor layer is conventionally formed of transition metal oxide (column 5, lines 53-66).
It would have been obvious to one skilled in the art to form Kau’s diode semiconductor layer of a transition metal oxide, because Lee teaches that a RRAM device diode’s semiconductor layer is conventionally formed of transition metal oxide.
As to dependent claim 2, Kau’s resistive switching material layer 108 includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph [0017]).
As to dependent claim 3, Kau’s resistive switching material layer 108 includes a transition metal oxide or a transition metal chalcogenide (paragraph [0017]).
As to dependent claim 6, Kau’s first electrode 102/106, second electrode 111, and third electrode 116/104 are of a shape selected from a group consisting of a rectangular shape, a square shape, an oval shape, a circular shape, a triangular shape, a staircase shape, a trapezoid shape, and a polygon shape.
As to dependent claim 7, Kau’s RRAM storage cell further includes an interfacial layer 118 adjacent to the resistive switching material layer 108, and between the first electrode 102/106 and the second electrode 111 (paragraphs [0031-0032]).
As to dependent claim 8, Kau’s interfacial layer 118 includes a material selected from a group consisting of AlOx, GdOx, HfOx, TaOx, and high-k oxide (paragraph [0023]).
As to dependent claim 11, Kau’s first electrode 104/106, second electrode 114, or third electrode 118/120 includes a material selected from a group consisting of germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), and an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAIN, iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAIN, TiW, or InAlO (paragraph [0018]).
As to independent claim 17, Kau disclose a method for forming a resistive random access memory (RRAM) device (see the entire reference, including the Fig. 1 disclosure), the method comprising:  forming a first electrode 106 located in a first metal layer above a substrate (paragraph [0001]); forming a resistive switching material layer 108 adjacent to the first electrode; and forming a second electrode 111 adjacent to the resistive switching material layer, wherein the first electrode, the resistive switching material layer, and the second electrode form a RRAM storage cell 100a; forming a semiconductor layer 114 adjacent to the second electrode; and forming a third electrode 116/104 located in a second metal layer above the substrate, wherein the second electrode, the semiconductor layer, and the third electrode form a diode 100b (paragraph [0017]’s penultimate sentence).
The difference between claim 17 and Kau is claim 17’s diode semiconductor layer comprises a transition metal oxide.
Lee teaches that a RRAM device diode’s semiconductor layer is conventionally formed of transition metal oxide (column 5, lines 53-66).
It would have been obvious to one skilled in the art to form Chan’s diode semiconductor layer of a transition metal oxide, because Lee teaches that a RRAM device diode’s semiconductor layer is conventionally formed of transition metal oxide.
As to dependent claim 18, Kau’s resistive switching material layer 108 includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph [0017]).
As to dependent claim 19, Kau’s resistive switching material layer 108 includes a transition metal oxide or a transition metal chalcogenide (paragraph [0017]).

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (already of record United States Patent 10,923,657) together with Sharma (already of record United States Patent Application Publication 2020/0098826) and Lee (cited above).
 As to independent claim 21, Chan discloses a “conventional” resistive random access memory (RRAM) device (see the entire patent, including the Fig. 7 disclosure together with the Fig. 10 disclosure and Fig. 1B’s “conventional” part [i.e., Fig. 1B without dielectric layers 108 and 112]), comprising:  a plurality of RRAM memory cells, wherein a RRAM memory cell 101 of the plurality of RRAM memory cells includes a diode and a RRAM storage cell and is coupled to a bit line 120 and a word line 104; wherein the RRAM storage cell 101 includes:  a first electrode 106 located in a first metal layer above a substrate (column 4, lines 31-44), wherein the first electrode is coupled to the bit line; a resistive switching material layer 116 adjacent to the first electrode; and a second electrode 114 adjacent to the resistive switching material layer; the diode is adjacent to the RRAM storage cell and includes:  the second electrode 114 shared with the RRAM storage cell; a semiconductor layer 110’ adjacent to the second electrode; and a third electrode 118 located in a second metal layer above the substrate, wherein the third electrode is coupled to the word line of the RRAM array.
There are two differences between claim 21 and Chan.
The first difference between independent claim 21 and Chan is claim 21’s memory device is coupled to a circuit board to form a computing device.
Sharma teaches that a memory device is conventionally coupled to a circuit board to form a computing device (page 6, paragraph [0060]).
It would have been obvious to one skilled in the art to couple Chan’s memory device to a circuit board to form a computing device, because Sharma teaches that a memory device is conventionally coupled to a circuit board to form a computing device.
The second difference between claim 21 and Chan is claim 21’s diode semiconductor layer comprises a transition metal oxide, while Chan’s diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state” (column 7, lines 35-39).
Lee teaches that transition metal oxide is a known variable resistance material (column 5, lines 7-15).
It would have been obvious to one skilled in the art to form Chan’s diode semiconductor layer of a transition metal oxide, because Chan discloses that its diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state,” and Lee teaches that transition metal oxide is a known variable resistance material.
As to dependent claim 22, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 23, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 25, Sharma’s computing device is a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the circuit board (paragraphs [0061-0066]).

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (already of record United States Patent 10,923,657) together with Kau (already of record United States Patent Application Publication 2013/0256624) and Lee (cited above).
 As to independent claim 21, Chan discloses a resistive random access memory (RRAM) device (see the entire patent, including the Fig. 7 disclosure together with the Fig. 10 disclosure and Fig. 1B’s “conventional” part [i.e., Fig. 1B without dielectric layers 108 and 112]), comprising:  a plurality of RRAM memory cells, wherein a RRAM memory cell 101 of the plurality of RRAM memory cells includes a diode and a RRAM storage cell and is coupled to a bit line 120 and a word line 104; wherein the RRAM storage cell 101 includes:  a first electrode 106 located in a first metal layer above a substrate (column 4, lines 31-44), wherein the first electrode is coupled to the bit line; a resistive switching material layer 116 adjacent to the first electrode; and a second electrode 114 adjacent to the resistive switching material layer; the diode is adjacent to the RRAM storage cell and includes:  the second electrode 114 shared with the RRAM storage cell; a semiconductor layer 110’ adjacent to the second electrode; and a third electrode 118 located in a second metal layer above the substrate, wherein the third electrode is coupled to the word line of the RRAM array.
There are two differences between claim 21 and Chan.
The first difference between claim 21 and Chan is claim 21’s memory device is coupled to a circuit board to form a computing device.
Kau teaches that a memory device is conventionally coupled to a circuit board to form a computing device (Fig. 4 disclosure).
It would have been obvious to one skilled in the art to couple Chan’s memory device to a circuit board to form a computing device, because Kau teaches that a memory device is conventionally coupled to a circuit board to form a computing device.
The second difference between claim 21 and Chan is claim 21’s diode semiconductor layer comprises a transition metal oxide, while Chan’s diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state” (column 7, lines 35-39).
Lee teaches that transition metal oxide is a known variable resistance material (column 5, lines 7-15).
It would have been obvious to one skilled in the art to form Chan’s diode semiconductor layer of a transition metal oxide, because Chan discloses that its diode semiconductor layer “may be formed from any known material configured to be reversibly electrically switched (i.e., configured to reversibly electrically switch or change) from a relatively resistive state to a relatively conductive state,” and Lee teaches that transition metal oxide is a known variable resistance material.
As to dependent claim 22, Chan’s resistive switching material layer 116’ includes a material selected from a group consisting of HfOx, TaOx, HfTaOx, AlOx, GdOx, TiOx, NiOx, ZrOx, ZnO, SiOx, GeOx, Te, Ge, Si, and chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 23, Chan’s resistive switching material layer 116’ includes a transition metal oxide or a transition metal chalcogenide (paragraph bridging columns 10-11).
As to dependent claim 25, Kau’s computing device is a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the circuit board (paragraph [0057]).

The applicant’s arguments are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814